DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 14, 16, 17, 20, 22-27 and 30-35.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Applicants' arguments, filed 04/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 17, 20, 23-27 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "wherein at least one hydrophilizing and/or hygroscopic agent comprises silica gel or fumed silica".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 does not disclose wherein the composite material comprises at least one hydrophilizing and/or hygroscopic agent. Therefore, it is not clear how the at least one hydrophilizing and/or hygroscopic agent relates to the composite material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 14, 16, 17, 20, 22-26 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenbichler et al. (US 2010/0057199, Mar. 4, 2010) in view of Meng et al. (Preparation of Molybdates with Antibacterial Property, Feb. 11, 2008), Uhlmann et al. (US 2012/0301530, Nov. 29, 2012), Makita et al. (US 2001/0019727, Sep. 6, 2001), and Sun (CN 102924951 A, Feb. 13, 2013).
Guggenbichler et al. disclose an inorganic substance containing molybdenum, which forms hydrogen cations when in contact with an aqueous medium, which trigger an antimicrobial effect (abstract). The aqueous medium may be water (¶ [0022]). The substance may be present in combination with one or more material(s) as a composite material (claim 31). The composite material may have a polymer matrix (claim 33). The polymer matrix may be a highly cross-linked polyethylene (i.e. at least one further material) (i.e. organic polymer) (i.e. solid matrix) (claim 34). The antimicrobially active substance is preferably admixed prior to the cross-linking reaction, and together with the polymer matrix, forms the composite material (¶ [0084]). The composite material may be present in a compact form as a layer (¶ [0040]). The substance may also be incorporated in liquid varnish system such as two-component polyurethane varnishes by means of conventional dispersing techniques (i.e. composite material in the form of a solution, suspension, or dispersion) (i.e. liquid matrix) (¶ [0103]). The silicone membrane (i.e. at least one further material) (i.e. hydrophobic polymer) of a port catheter may also contain the substance (¶ [0096]). The substance may have a particle size less than 1 µm (¶ [0037] and [0031]). 
Guggenbichler et al. differ from the instant claims insofar as not disclosing wherein the inorganic substance is ZnMoO4. 
However, Meng et al. disclose wherein a series of molybdates, Ag2Mo2O7 and AMoO4 (A = Zn, Co) were prepared as a new type of inorganic antibacterial agent. The antibacterial properties of the molybdates against Escherichia coli and staphylococcus aureus were examined, showing good antibacterial behavior (abstract). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Guggenbichler et al. disclose using an inorganic substance containing molybdenum, which triggers an antimicrobial effect. Accordingly, it would have been obvious to one of ordinary skill in the art to have use ZnMoO4 as the inorganic substance since it is a known and effective inorganic substance containing molybdenum with good antibacterial behavior as taught by Meng et al. 
The combined teachings of Guggenbichler et al. and Meng et al. do not disclose wherein at least one hydrophilizing and/or hygroscopic agent is at least partially coating the inorganic substance.
However, Uhlmann et al. disclose a composition having antimicrobial activity comprising a metal halide and a porous carrier particle in which the metal halide is infused. It is preferred that the surface of the porous particle is hygroscopic (e.g., an abundance of silanol or other hydroxyl groups on the surface leads to hygroscopic materials) (¶ [0098]). A preferred range of antimicrobial materials is about 0.001 to 5% (based on the weight of the metal concentration of active ingredients) in the final product (¶ [0120]). 
Guggenbichler et al. disclose wherein the substance has an antimicrobial effect when in contact with water. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have coated the surface of the substance with a hygroscopic agent motivated by the desire to have the substance in contact with water to trigger an antimicrobial effect since hygroscopic agents absorb moisture from the air. One of ordinary skill in the art would have had a reasonable expectation of success since Uhlmann et al. disclose an antimicrobial particle wherein the surface is hygroscopic. 
The combined teachings of Guggenbichler et al., Meng et al., and Uhlmann et al. do not disclose wherein hygroscopic agent is silica gel.
However, Makita et al. disclose a biocidal material (abstract). Gaseous matters to be subjected to biocidal treatment include atmospheric air and air in living environment. The biocidal treatment is carried out by placing particles or a molded product of the biocidal material at where the gaseous matters are present so as to bring them into contact with the air. In this case, a hygroscopic compound may be mixed in, in order to increase the amount of silver ions released from the biocidal material. Examples of the hygroscopic compound include silica gel (¶ [0081]). 
It would have been prima facie obvious to one of ordinary skill in the art to have coated the substance with silica gel since silica gel is a hygroscopic compound as taught by Makita et al.
The combined teachings of Guggenbichler et al., Meng et al., Uhlmann et al., and Makita et al. do not disclose wherein the composition comprises between 0.1% and 15% by weight silica gel. 
	However, Sun discloses a mouldproof antibacterial wood plastic composite comprising 0.0-5.0% moisture absorbing agent (abstract). 
	It would have been prima facie obvious to one of ordinary skill to have incorporated 0.0-5.0% silica gel onto the substance of Guggenbichler et al. since this is a known and effective amount of hygroscopic compound used to formulated antimicrobial compositions as taught by Sun. 
In regards to instant claim 14 reciting wherein the molybdenum-containing inorganic compound does not elute or degrade as a result of contact with water and does not elute or degrade to release metal cations, Meng et al. disclose substantially the same molybdenum-containing inorganic compound as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the molybdenum-containing inorganic compound of Meng et al. to not elute or degrade as a result of contact with water and to not elute or degrade to release metal cations like the claimed molybdenum-containing inorganic compound.
In regards to instant claim 20 reciting between 1.8% and 5.0% by weight at least one molybdenum-containing inorganic compound, Uhlmann et al. disclose wherein about 0.001 to 5% is an effective amount of antimicrobial metal in a composition. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have the composite of Guggenbichler et al. comprise about 0.001 to 5% of the inorganic substance since this is a known and effective amount of antimicrobial metal in a composition as taught by Uhlmann et al. 
In regards to instant claims 14 and 31 reciting wherein the amount of silica gel is equal to one to two times the amount of the molybdenum-containing inorganic compound, Sun discloses 0.0-5.0% hygroscopic agent and Uhlmann et al. disclose wherein about 0.001 to 5% is an effective amount of metal antimicrobial. Therefore, it would have been obvious to one of ordinary skill in the art to have a composition comprising silica gel and a molybdenum-containing inorganic compound wherein silica gel is one to two times the amount of molybdenum-containing inorganic compound.
In regards to instant claim 17 reciting wherein the at least one molybdenum-containing inorganic compound is undoped and free of water of crystallization, Meng et al. do not disclose wherein the molybdates are doped or contain water of crystallization. Therefore, it would have been obvious to one of ordinary skill in the art that the molybdates of Meng et al. are undoped and free of water of crystallization. 
In regards to instant claim 30 reciting wherein the composite material absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity, the composition of the prior art comprises substantially the same hygroscopic agent (i.e. silica gel) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of the prior art absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity like the claimed invention.

2.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenbichler et al. (US 2010/0057199, Mar. 4, 2010) in view of Meng et al. (Preparation of Molybdates with Antibacterial Property, Feb. 11, 2008), Uhlmann et al. (US 2012/0301530, Nov. 29, 2012), Makita et al. (US 2001/0019727, Sep. 6, 2001), Sun (CN 102924951 A, Feb. 13, 2013), and further in view of Tomioka et al. (JP 04288007 A, Oct. 13, 1992).
	The teachings of Guggenbichler et al., Meng et al., Uhlmann et al., Makita et al., and Sun et al. are discussed above. Guggenbichler et al., Meng et al., Uhlmann et al., Makita et al., and Sun et al. do not disclose wherein the particle size of the silica gel is between 0.1 µm and 25 µm.
However, Tomioka et al. disclose an antimicrobial composition comprising silica gel having a particle size of 1 – 10 microns and hydroscopic characteristics (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated silica gel with a particle size of 1-10 microns onto the inorganic substance of Guggenbichler et al. since this is a known and effective particle size for silica gel used in antimicrobial compositions as taught by Tomioka et al. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made. 

Conclusion
Claims 14, 16, 17, 20, 22-27 and 30-35 are rejected.
Claims 1, 5, 11, 13, 15, 18 and 19 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612